Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            March 16, 2021
     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 In the Matter of the Personal Restraint of:                          No. 54254-4-II

 DAVID WAYNE EVANS,
                                                                UNPUBLIHSED OPINION
                                  Petitioner.



       LEE, C.J. — In his personal restraint petition (PRP), David W. Evans asks this court to

remand this matter to the Indeterminate Sentence Review Board (ISRB) and direct the ISRB to

release Evans with community custody conditions. Evans argues that the ISRB abused its

discretion by 1) determining that Evans was more likely than not to reoffend if released and 2)

failing to discuss any conditions associated with release.

       We hold that the ISRB did not abuse its discretion by 1) determining that Evans was more

likely than not to reoffend if released and 2) not discussing any conditions associated with release.

Accordingly, we deny Evans’ personal restraint petition.

                                                FACTS

A.     INCIDENTS LEADING TO CURRENT CONFINEMENT

       Between 2001 and 2004, David Evans, who coached a children’s soccer team, sexually

assaulted two male children, ages 11 and 12, who were on the team. In 2005, Evans pled guilty to

one count of rape of a child in the first degree (count I), one count of child molestation in the first

degree (count II), and one count of communication with a minor for immoral purposes (count III).

Evans was sentenced to confinement for 144 months to life for count I, 89 months to life for count

II, and 365 days for count III.
No. 54254-4-II


B.     PRIOR RISK-RELATED CRIMINAL CONDUCT

       In 1997, Evans was charged with child molestation in the first degree and child molestation

in the second degree based on allegations that Evans sexually abused his youngest son when his

son was 10-13 years old. Evans was acquitted by a jury of both counts. Evans’ oldest son reported

that he was also sexually assaulted by his father beginning at the age of 3, but no charges were

filed. Evans has since admitted during sex offender treatment to sexually abusing both of his sons.

       Evans’ ex-wife told authorities that Evans had been suspected of several incidents of

inappropriate contact with minors that were in their care or involved in the church with them. No

new charges were filed as a result of these allegations.

C.     SEXUAL OFFENDER TREATMENT ASSESSMENT PROGRAM (SOTAP)

       While in prison and beginning in 2014, Evans participated in a SOTAP. A report was

generated on September 28, 2015, which stated that Evans made no observable progress in sexual

self-regulation, attitudes supportive of sexual assault, romantic intimacy, social functioning,

general self-regulation, and compliance.

       At the seventh month of treatment, Evans acknowledged having molested his sons.

“Following the revelation that he had, in fact, offended against his children, he became far less

stable and responsible. Indeed, his approach to treatment became so erratic that he was considered

for termination.” Resp’t Ex. 4 at 8. Evans also reported two additional unadjudicated minor, male

victims at the time of the offenses that led to his confinement. Approximately six weeks after that

disclosure, he acknowledged pursuing an inmate half his age based upon sexual desire. “This

behavior is completely inconsistent with the façade of treatment compliance and progress that Mr.

Evans manufactured for himself. His pursuit of deviant sexual arousal and behavior appears to be



                                                 2
No. 54254-4-II


constant and not impacted even by time in prison. Furthermore, Mr. Evans works diligently to

keep his behavior covert.” Resp’t Ex. 4 at 4. Further, the report noted, “Evans has repeatedly used

his position of power and authority to further his sexual offending.” Resp’t Ex. 4 at 10.

       The report further noted Evans’ “utter lack [of] empathy for the victims of his sexual

offending behavior.” Resp’t Ex. 4. at 5. Evans attributed responsibility for his sexual offending

to loneliness and to the mother of the first victim for leaving the child with him. “Evans attempted

to avoid culpability for offending while at the same time stating repeatedly that he accepts full

responsibility for his behavior.” Resp’t Ex. 4 at 5. Also, there was no indication that Evans saw

his behavior as violent or extreme, and he chose to not cooperate with sex offender treatment.

       The report concluded:

       Mr. Evans made minimal progress in treatment. He was covert and dishonest about
       his offending history through the seventh month of treatment. He continued to
       engage in sexually inappropriate behavior on the living unit through his final day
       of treatment. Mr. Evans has a longstanding history of sexually deviant and sexual
       offending behavior. He has an equally long history of keeping this behavior covert
       and lying about the behavior when confronted.

Resp’t Ex. 4 at 11.

D.     END OF SENTENCE REVIEW COMMITTEE (ESRC)

       In 2015, the ESRC recommended a level III risk level classification because Evans used

his position of trust to gain access to the victims. Although Evans’ actuarial risk scores were “low”

and “low/moderate,” the ESRC found that his pattern of behavior increased the risk for sexual re-

offense. Resp’t Ex. 5 at 1. A level III risk level classification means that there is a high risk of

sexual re-offense within the community at large. In 2018, the ESRC found that the level III

recommendation remained unchanged.




                                                 3
No. 54254-4-II


E.     .420 HEARING

       The ISRB held a .420 hearing on February 19, 2019.

       Melinda Murray, Evans’ counselor, testified that Evans was able to complete the “CBT

Aftercare” and “Bridges to Life,” programs. Resp’t Ex. 7 at 4. Evans started working full time in

the prison as a laundry machine operator and had been maintaining stable employment while

receiving positive performance evaluations. Evans also participated in a LGBTQ support group.

Evans’ plan, if found releasable, was to look for transitional housing.

       Blane Leal, a sex offender treatment specialist, testified that he had worked with Evans in

the LGBTQ support group. In the group, Evans talked about his deviant sexual interest and lack

of concern for others. But Evans had said that he had found ways of mitigating those problems.

       Evans testified that the Bridges to Life program really “opened my eyes to as a, what I had

done to my victims.” Resp’t Ex. 7 at 6. Evans also completed the “Making it Work” program.

Resp’t Ex. 7 at 5. Evans testified that he understood the pain he caused his victims. Evans wrote

to his children and apologized. Evans told his children that the reason he molested them was he

was “struggling with who I really was as a person.” Resp’t Ex. 7 at 10. “[I]t was just the feelings

of wanting to be with a male. It had nothing to do with, you know, the young children. It had to do

with just being more, just wanting to be with a male and so those, they were the closest, you know,

to me and it was safe.” Resp’t Ex. 7 at 11. Evans’ children sent letters of support to the ISRB.

His children stated that they have forgiven Evans and moved on.

       Evans also testified that he had three affairs with men while he was married. Evans claimed

that he molested the children because he was afraid of people finding out he was gay. Evans stated

that he molested his sons and other male children because he wanted to be with a male and he “felt



                                                 4
No. 54254-4-II


more safe with [minor children] that they would not say anything.” Resp’t Ex. 7 at 13.           Evans

further testified that he just wanted to be with a male. He “wasn’t afraid that the gay men were

not going to say anything.” Resp’t Ex. 7 at 14. Rather, he was concerned with losing his family.

Evans admitted to having a deviant attraction to teen males but did not acknowledge the attraction

to younger males. Evans also stated, “I don’t ever want to hurt another child again.” Resp’t Ex.

7 at 20.

E.         ISRB’S RULING

           The ISRB determined that

           [b]ased on the burden of proof set out in RCW 9.95.420 and the totality of evidence
           and information provided to the Board, the Board does find by a preponderance of
           the evidence that Mr. Evans is more likely than not to commit a sex offense if
           released on conditions. Consequently, the Board finds Mr. Evans not releasable and
           adds 36 months to Mr. Evans’s minimum term.

Resp’t Ex. 3 at 1-2.

           The ISRB found that Evans was not releasable because 1) he was aggravated to a risk level

III by the ESRC, 2) he lacked insight into his offending behavior even after treatment, and 3) he

did poorly in the SOTAP.

           The ISRB noted that Evans had completed the SOTAP Aftercare, Bridges to Life, and

Making it Work programs. He worked as a laundry machine operator and participated in the Twin

Rivers Unit LGBTQ support group. And Evans had incurred no serious infractions since his last

hearing.1



1
  Evans’ last hearing was on January 5, 2016. The ISRB found Evans not releasable and added
36 months to his minimum term. The Board recommended that Evans participate in Thinking for
a Change or other programming that may help him to be more open and honest. Evans did not
appeal the ISRB’s decision.


                                                   5
No. 54254-4-II


       The ISRB further noted:

       Mr. Evans stated he has support from his children all of whom are adults now. He
       claims he wrote a letter of apology to his two sons whom he had molested
       previously. (He was tried and acquitted of this in . . . 1997)[.] He said he told his
       sons that he had been struggling with “who he really was” as a person (his sexuality)
       at the time. Mr. Evans stated he offended against his two sons because he was
       interested in knowing what it was like to be with a “male”. In practically his next
       breath he admitted he had been involved in homosexual affairs during his marriage
       at least three different times. He seemed to reason that it was more threatening to
       be found out for “being gay” by being sexual with a grown man that [sic] it did to
       be involved sexually with a minor male. He said felt safer with the minor aged
       males. He continuously blamed his involvement with the boys on his own sexual
       confusion. He denied he had a deviant sexual attraction to minor aged males which
       this Board finds disingenuous. He maintained the sex wasn’t his main focus. He
       later admitted that he had an attraction to “teen” males. He was reminded most of
       his victims were not yet teens before he started touching them. He said he now
       “embraces who he is as a gay man” as if this alone has solved his problem.

       Mr. Evans offended against those closest to him. He shows little remorse other than
       to repeatedly state, “I don’t ever want to create another victim”. Mr. Evans
       minimizes his behavior and verbalizes little insight into his behavior. He has
       completed the SOTAP and Aftercare. He did very poorly in the core program and
       he was about 2/3 of the way done before he even admitted having offended against
       his sons. He has at least four minor male victims yet struggled to admit he had
       deviant sexual attraction to them. He remains too high of a risk for sexual re-offense
       to consider him for release at this time.

Resp’t Ex. 3 at 4-5.

       Given the ISRB’s determination that Evans was more likely than not to reoffend and not

releasable, the ISRB added 36 months to Evans’ minimum sentence.

       Evans filed this PRP.

                                           ANALYSIS

A.     LEGAL PRINCIPLES

       To prevail on a PRP challenge of an ISRB decision, a petitioner must show that he is under

restraint and that his restraint is unlawful. RAP 16.4(a). Restraint is unlawful when “[t]he



                                                 6
No. 54254-4-II


conviction was obtained or the sentence or other order . . . was imposed or entered in violation of

the Constitution of the United States or the Constitution or laws of the State of Washington.” RAP

16.4(c)(2). This court has three available options when reviewing a personal restraint petition: (1)

deny the petition, (2) transfer the petition to a superior court for a full determination on the merits

or a reference hearing, or (3) grant the petition. RAP 16.11(b); RAP 16.12; In re Yates, 177 Wn.2d

1, 17, 296 P.3d 872 (2013).

       The burden rests with the petitioner to prove the ISRB abused its discretion. In re Pers.

Restraint of Addleman, 151 Wn.2d 769, 776, 92 P.3d 221 (2004). “The ISRB abuses its discretion

when it fails to follow its own procedural rules for parolability hearings or acts without

consideration of and in disregard of the facts.” In re Pers. Restraint of Dyer, 157 Wn.2d 358, 363,

139 P.3d 320 (2006). “Reliance upon ‘speculation and conjecture’ with disregard of the evidence

also constitutes an abuse of discretion.” In re Pers. Restraint of Dyer, 164 Wn.2d 274, 286, 189

P.3d 759 (2008) (quoting Dyer, 157 Wn.2d at 369.).

       RCW 9.95.420(3)(a) states, in relevant part:

       The board shall order the offender released, under such affirmative and other
       conditions as the board determines appropriate, unless the board determines by a
       preponderance of the evidence that, despite such conditions, it is more likely than
       not that the offender will commit sex offenses if released. If the board does not
       order the offender released, the board shall establish a new minimum term as
       provided in RCW 9.95.011.

RCW 9.95.420(3) creates a presumption in favor of release and requires the Board to release the

offender unless it finds the offender likely to commit sex offenses upon release. In re Pers.

Restraint of McCarthy, 161 Wn.2d 234, 241, 164 P.3d 1283 (2007). RCW 9.95.420(3) also creates

a limited liberty interest by restricting the Board’s discretion and establishing a presumption that




                                                  7
No. 54254-4-II


offenders will be released to community custody upon the expiration of their minimum sentence.

Id.

B.     LIKELIHOOD OF REOFFENSE

       Evans argues that the evidence relied upon by the ISRB was insufficient to support the

conclusion that Evans is likely to reoffend. Evans contends that the ISRB did not rely on or cite

to any individualized risk assessment instrument, so there was no affirmative evidence that Evans

presented a risk to reoffend. Evans also contends that the second and third factors relied on by the

ISRB are premised on a presumption of reoffense rather than a presumption of release. Further,

Evans argues that the ISRB completely failed to acknowledge any positive factors.

       Under WAC 381-90-050,

              (1) . . . [T]he hearing cannot be held unless the board has received:
              (a) The results from the end of sentence review process;
              (b) Recommendations for conditions of community custody from the
       department.

               ....

              (4) In making a release decision the board may also consider:
              (a) The length of time necessary for the offender to complete treatment and
       programming;
              (b) The offender’s failure to participate in required evaluations;
              (c) The offender’s proposed release plan; and
              (d) Other pertinent information.

Under WAC 381-90-140, “[a]ll relevant information shall be admissible.” Under WAC 381-90-

150:

               A list of factors that the board may consider includes, but is not limited to:
               (1) Refusal to participate in available programs or resources designed to
       assist an inmate to reduce the risk of reoffense (e.g., stress and anger management,
       victim awareness, substance abuse treatment, sex offender treatment).
               (2) Serious and repetitive disciplinary infractions during incarceration.



                                                 8
No. 54254-4-II


               (3) Evidence of an inmate’s continuing intent or propensity to engage in sex
       offenses.
               (4) Statements or declarations by the inmate of intent not to comply with
       conditions of community custody.
               (5) End of sentence review determination based on actuarial assessments
       identifying risk to sexually reoffend.

       Here, the ISRB denied Evans’ release based on the recommendation from the ESRC,

Evans’ lack of insight into his offending behavior even after treatment, and his poor performance

in the SOTAP. The recommendation from the ESRC is a requirement under WAC 381-90-050.

The ESRC recommended a level III risk level classification because Evans used his position of

trust to gain access to the victims, and this pattern of behavior increased the risk for sexual

reoffense. The risk level classification was based, in part, on actuarial risk scores. Evans received

the same result in both 2015 and 2018. Thus, contrary to Evans’ assertion, the ISRB did rely on

affirmative evidence that Evans presented a risk to reoffend.

       The ISRB may also consider the refusal to participate in available programs like sex

offender treatment and the inmate’s continuing propensity to commit sex offenses. WAC 381-90-

050; WAC 381-90-150. While Evans did participate in sex offender treatment, the SOTAP report

noted that Evans made minimal progress in sexual self-regulation, attitudes supportive of sexual

assault, romantic intimacy, social functioning, general self-regulation, and compliance. Even

though Evans admitted to molesting his sons later in treatment, his behavior became more erratic

after his admission, and he was considered for termination from the treatment program. There was

no indication that Evans saw his behavior as violent or extreme. Evans also pursued an inmate

half his age based upon sexual desire and continued his predatory behavior. The report stated that

Evans chose to not cooperate with sex offender treatment. Thus, while Evans did participate in




                                                 9
No. 54254-4-II


treatment, he did not cooperate and made no observable progress in critical aspects of treatment

like sexual self-regulation, which would reflect on his behavior if he were to be released. Further,

his behavior in prison showed a continued propensity to engage in sex offenses.

       Under WAC 381-90-050(4)(d), the ISRB was allowed to consider “other pertinent

information.” The ISRB considered Evans’ testimony. In his testimony, Evans denied that he had

a deviant attraction to minors and claimed that he molested the male children because he was afraid

that he would be found out as being gay. Evans testified that he molested his sons and other male

children because he wanted to be with a male and he “felt more safe with [minor children] that

they would not say anything.” Resp’t Ex. 7 at 13. However, Evans also testified that he had three

affairs with men during the time he was molesting his sons. He further testified that he “wasn’t

afraid that the gay men were not going to say anything.” Resp’t Ex. 7 at 14. Rather, he was

concerned with losing his family.

       Evans also argues that the ISRB completely failed to acknowledge any positive factors.

Contrary to Evans’ argument, the ISRB did note Evans’ progress. The ISRB noted that Evans

completed the SOTAP Aftercare, Bridges to Life, and Making it Work programs, and that he

worked as a laundry machine operator and participated in the Twin Rivers Unit LGBTQ support

group. The ISRB also noted that Evans had incurred no serious infractions since his last hearing.

       Evans relies on Matter of Brashear, 6 Wn. App. 2d 279, 430 P.3d 710 (2018), to argue that

the ISRB’s decision “failed to cite to sufficient evidence to overcome the presumption of release.”

PRP at 5. In Brashear, the petitioner, Brashear, was convicted of first degree murder, first degree

assault, and first degree burglary. 6 Wn. App. 2d at 281. Under RCW 9.94.730, a person convicted

of one or more crimes committed prior to turning 18 may petition the ISRB for early release after



                                                10
No. 54254-4-II


serving 20 years of confinement. Id. at 281-82. Early release under RCW 9.94.730(3) is

presumptive unless the ISRB determines that, despite conditions, it is more likely than not that a

person will reoffend. Id. at 287. The court reversed the ISRB’s decision to not release Brashear

because

        [r]ather than focusing on the statutory presumption of release, her awareness of her
        crimes, her changed behavior, her assessed low risk to reoffend, and appropriate
        release conditions, the ISRB relied on Brashear’s underlying crimes, the impact of
        those crimes, and the small portion of her sentence served in denying her petition.

Id. at 288.

        Here, unlike in Brashear, the ISRB focused on Evans’ lack of awareness of his crimes, his

lack of changed behavior as demonstrated by his performance in SOTAP, and his high risk to

reoffend as determined by the ESRC. Because the ISRB followed its procedural rules and based

its decision on the relevant facts, rather than speculation and conjecture, the ISRB did not abuse

its discretion in finding by a preponderance of the evidence that Evans was more likely than not to

commit a sex offense if released on conditions. Therefore, the ISRB did not abuse its discretion

in finding by a preponderance of the evidence that Evans was more likely than not to commit a sex

offense if released on conditions and was not releasable.

C.      CONDITIONS

        Evans argues that “like in Brashear, the ISRB also failed to discuss any conditions

associated with release and why, despite appropriate conditions, he would be likely to reoffend.”

PRP at 8. While the court in Brashear did state that “[t]he ISRB did not consider any conditions

in reaching its decision,” Brashear is inapposite because at the time of the ISRB determination,

Brashear acknowledged her role in her crimes and described the offense with no distortions or




                                                11
No. 54254-4-II


denials about her role in killing the victim. 6 Wn. App. 2d at 287-88. The ISRB recognized

Brashear’s complete shift in behavior after struggling her first 10 to 11 years in prison. Id. at 287-

88.

       Here, Evans showed very minimal insight into his offending behavior and did not fully

acknowledge his crimes or acknowledge any deviant sexual attraction to young male children, but

rather blamed his behavior on his sexuality. And the ESRC determined that Evans displayed a

high risk of reoffense. Further, the ISRB stated that “the Board does find by a preponderance of

the evidence that Mr. Evans is more likely than not to commit a sex offense if released on

conditions.”2 Resp’t Ex. 3 at 1-2 (emphasis added). Therefore, Evans has not met his burden to

show that the ISRB abused its discretion, and Evans’ argument fails.

        We deny Evans’s personal restraint petition.




2
   Evans argues that the ISRB failed to discuss any conditions associated with release and why,
despite appropriate conditions, he would be likely to reoffend. Even if the ISRB erred, any error
is harmless.

       When a statutory violation occurs, the stringent standard of proving “‘harmless error
beyond a reasonable doubt’” used for constitutional violations is inapplicable. State v.
Cunningham, 93 Wn.2d 823, 831, 613 P.2d 1139 (1980) (quoting State v. Nist, 77 Wn.2d 227, 461
P.2d 322 (1969). In such cases, we apply the rule that an error is not prejudicial unless, within
reasonable probabilities, had the error not occurred, the outcome of the proceeding would have
been materially different. See id.

       Here, the overwhelming evidence shows that despite treatment, Evans continues to
minimize his conduct and verbalizes little insight into his offending behavior. And Evans
continues to deny that he has any deviant sexual attraction to young male children, continues to
blame his anticipated negative reaction from others to his being gay as the reason for his sexually
offending against his own sons and other young male children. Given the information before the
ISRB, even if the ISRB erred by not discussing any conditions upon release, the outcome of the
hearing would not have been materially different if the ISRB had listed out conditions upon release
because the overwhelming evidence showed that Evans was not releasable.


                                                 12
No. 54254-4-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Sutton, J.




 Glasgow, J.




                                               13